UMH PROPERTIES, INC.




AMENDED AND RESTATED EMPLOYMENT AGREEMENT

EFFECTIVE JANUARY 1, 2015




BY AND BETWEEN:

UMH PROPERTIES, INC,

a Maryland Corporation ("Corporation")







AND:

Samuel A. Landy ("Employee")




BACKGROUND

WHEREAS, Employee and the Corporation are parties to an Employment Agreement,
effective January 1, 2012 through December 31, 2014 (“Prior Employment
Agreement”);

WHEREAS, Employee and the Corporation now desire to amend and restate the Prior
Employment Agreement in its entirety, effective as of January 1, 2015; and

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the receipt and sufficiency of which are hereby acknowledged by the
parties hereto, the Corporation and Employee agree as follows:

TERMS



1.

Term of Employment.

Corporation agrees to employ Employee and Employee agrees to be employed in the
capacity of President for a term of three (3) years, effective January 1, 2015
(“Effective Date”) and terminating on the three (3) year anniversary of the
Effective Date; provided, however, that this Agreement will be renewed
automatically on and as of the first (1st) day of each calendar quarter after
the Effective Date (i.e., each April 1, July 1, October 1, and January 1) for a
period of three (3) years commencing on the date of the automatic renewal,
unless Employee’s employment is earlier terminated in accordance with the
provisions of Section 11 of this Agreement. The period during which Employee is
employed with the Corporation under this Agreement, including all renewal
periods, is referred to as the “Term.”



2.

Time and Efforts.

Employee shall diligently and conscientiously devote his time and attention and
use his best efforts in the discharge of his duties as President of the
Corporation.



3.

Board of Directors

Employee should at all times discharge his duties in consultation with and under
the supervision of the Board of Directors of the Corporation. In the performance
of his duties, Employee shall make his principal office such place as both the
Board of Directors of the Corporation and the Employee from time to time agree.












4.

Compensation.



a.

Corporation shall pay to Employee as compensation for his services, a base
salary, which shall be paid in such intervals as salaries are paid generally to
other executive officers of the Corporation, as follows:



1.

For the year beginning January 1, 2015 and ending on December 31, 2015, the base
salary shall be $460,000.



2.

For the year beginning January 1, 2016 and ending on December 31, 2016, the base
salary shall be $473,000.



3.

For the year beginning January 1, 2017 and ending on December 31, 2017, the base
salary shall be $488,000.



4.

With respect to any calendar year of the Term (including renewal periods) which
begins on or after January 1, 2018, the base salary shall be set by the
Compensation Committee, and approved by the Board of Directors, provided that
Employee’s base salary for any calendar year of the Term shall not result in a
decrease in base salary as compared to the previous calendar year of the Term.



b.

The Employee shall purchase and/or maintain a disability insurance policy, whose
benefits shall commence 90 days after the date of disability. During the first
90 days following the date of disability, Employee's salary will continue to be
paid by the Corporation. Thereafter, the Employee will receive lost wages from
the disability policy.  This provision applies to disability until the time of
termination in the event termination paragraph II applies



5.

Bonuses.

a) Bonuses shall be measured from the appropriate year-end audited financial
statements as approved by management

b) Occupied sites (as defined below) will be measured at the end of each
calendar year




Annual incentive awards




Cash Bonus Incentive of 100% of the greater of base salary of $460k, or base
salary for the contract year.

Individual goals

Weighted Percentage share of total bonus

Min. Target

Base Target

Exceeds Target

Approved by BOD

Increase same store* occupancy (12,376 sites as of 1/1/15)

16.67%

Increase of minimum .75% = 50% = $46k

Increase of minimum 1% = 100% = 92k

Increase of minimum 1.25% = 125% = $115k




Increase same store revenue

16.67%

Increase of min. 3% = 100% = $46k

Increase of min. 4% = 100% = $92k

Increase of min. 5% = 150% = $138k




Add 500 additional rentals to same store  communities

16.67%

Additional 400 units = 50% = $92k

Additional 500 units = 100% = $92k

Minimum additional 625 units = 125% = $115k




Increase same Store Sales Profit (as defined below). Currently operating at a
loss of $2,000,000 in 2014

 

16.67%

Break even $46,000

Profit increases up to $500k profit from sales = 10% per next $100k of profit

Profit increases over $500k profit from sales = 12% per next $100k of profit




Reduce and or maintain same store operating costs at or below 50% operating
revenue

16.67%

100% = $92k

100% = $92k

100% = $92k




Reduce and or maintain administrative expense at or below 10% of total operating
revenue

16.67%

100% = $92k

100% = $92k

100% = $92k




Totals

100%

$414k

$556k

$708k










Definitions:




Same Store Measurement: Is all pad sites and homes in all communities owned by
the company at the end of a defined period.




Occupied Sites:  All sites that have homes and are currently paying rent (pad or
home and pad) excluding any occupied sites that rent is being paid by UMH or UMH
Sales Finance.




Same store occupancy: Is the measure of all sites owned, operated and occupied
at the beginning of any calendar year compared to those same sites that are
owned, operated and occupied at the end of that calendar year.  Same store
refers strictly to communities and vacant lots owned at the commencement of the
contract year.




Same Store Revenue: Is the measure of all revenue derived from the Same Store
Occupancy.




Same Store Sales Profit to be defined as net profit from UMH Sales & Finance
(sales less cost of sales less selling expenses (not including lot rent paid to
UMH Properties) less administrative expenses as adjusted to be solely related to
sales income, and excluding any interest income and any interest expense related
to that income.  That administrative expense will be allocated as 10% of the
gross sales income but in no event shall the administrative expense exceed
$1,000,000 for the purpose of determining the sales profit.   As an example, the
loss for 2014 is calculated as follows:

Sales




$

      7,545,923

Less:

Cost of sales




   (5,832,540)




Selling expenses




   (4,174,520)

Add:

Lot rent paid to UMH included in Selling expenses above




        1,191,144

Less:

Administrative expenses allocated (10% of sales, not to exceed $1,000,000)




          (754,592)




Profit (Loss)

$

   (2,024,585)



6.

Restricted Stock



A.

The restricted stock grants shall be made following year end, after the
compensation committee has had a reasonable amount of time to review the audited
year end financials.

Restricted Stock Grant potential of 25,000 shares per year

Criteria

Amount of shares

Evaluation metric

Approved by BOD

Achievement of  any of the individual goals (above)

50% = 12,500 shares

Discretion of Compensation Committee w/BOD Approval




Discretion of Compensation Committee w/BOD Approval

50% = 12,500 shares

Based on overall performance of the Company (Common FFO growth, acquisitions,
sales, budgeting performance and any item the compensation committee deems
relevant)









B.

Subject to the exceptions set forth in Section 12 below, Employee must be
employed on each of the above dates in order for the Stock Grant associated with
that date to vest as set forth herein.



7.

Expenses.

Corporation will reimburse Employee for reasonable and necessary expenses
incurred by him in carrying out his duties under this Agreement. Employee shall
present to the Corporation from time to time an itemized account of such
expenses in such form as may be required by the Corporation.



8.

Vacation.

Employee shall be entitled to take four (4) paid weeks’ vacation per year and
the same holidays as provided for other members of the staff.



9.

Pension.

Employee, at his option, may participate in the 401-K plan of UMH Properties,
Inc. according to its terms.



10.

Life and Health Insurance Benefits, and Automobile.



A.

Employee shall be entitled during the term of this Agreement to participate in
all health insurance and group life insurance benefit plans providing benefits
generally applicable to the employees of UMH Properties; Inc. as may be modified
from time to time.



B.

Corporation shall directly pay up to $10,000 per year for the life insurance
policies owned by the Samuel Landy Life Insurance Trust.



C.

Corporation will also provide the Employee with an automobile, including
maintenance, repairs, insurance, and all costs incident thereto, all comparable
to those presently provided to Employee by the Corporation.



11.

Termination

If Employee’s employment with the Corporation is terminated either by the
Corporation or by the Employee, voluntarily or involuntarily, without regard to
the reason, including termination for cause or due to the death of the Employee,
Employee (or his estate) shall be entitled to the base salary plus the base
target bonuses due under this Agreement for the remaining Term of this Agreement
(inclusive of any renewals), paid as regular payroll over the remaining Term.
The amounts due under this Section shall not be reduced by any amounts paid to
Employee under any policy or plan of insurance, including but not limited to
unemployment, disability, or life.



12.

Change of Control



A.

The term "Change of Control" under this Agreement shall mean (i) a sale of
substantially all of the assets of the Corporation, not in the ordinary course,
to an unaffiliated third party; or (ii) the transfer, in one transaction or a
series of transactions, to an unaffiliated third party of outstanding shares of
capital stock of the Corporation representing a majority of the then outstanding
voting capital stock of the Corporation; or (iii) a majority of the members of
the Board of Directors ceasing to be composed of individuals who either were
members of the Board immediately following the 2014 Annual Meeting of
Shareholders of the Corporation, or whose election to the Board was approved by
a majority of such incumbent directors or their approved successors, (iv) a
merger or consolidation of the Corporation having the same effect as item (i),
(ii) or (iii) above, or (iv) any other event of a nature that would be required
to be reported as a change of control in item 5.01 of Form 8-K under the
Securities Exchange Act of 1934, as amended (or any successor provision
thereto).



B.

In the event of a Change of Control during the Term of this Agreement:



1.

on the date of such Change of Control, this Agreement shall automatically renew
so that the expiration date will be three years from the date of the Change of
Control;



2.

additionally or alternatively, Employee shall have the continuing right to
terminate this Employment Agreement which shall entitle him to receive
compensation in accordance with Section 11 above. If Employee exercises the
right to terminate this Employment Agreement within ninety (90) days of the date
of the Change of Control, Employee shall be entitled to receive, for the
remaining Term, his base salary, as well as any Bonuses and Restricted Stock
grants he would have received under this Agreement had he remained employed for
the remainder of the Term.



C.

In addition to any other compensation afforded herein, provided that Employee is
actively employed by the Corporation as of the consummation of a Change of
Control, Employee shall be entitled to a transaction bonus consistent with the
terms of the Corporation's Executive Management Transaction Bonus Plan, which
Plan shall be approved by the Corporation's Compensation Committee. Receipt of a
transaction bonus shall not prejudice any other rights Employee may have under
this Section.



D.

The amounts due under this Section shall not be reduced by any amounts paid to
Employee under any policy or plan of insurance, including but not limited to
unemployment, disability, or life.



E.

Any combination of MONMOUTH REAL ESTATE INVESTMENT CORPORATION and UMH
PROPERTIES, INC. shall not be considered a Change of Control under this Section.



13.

Indemnification and Attorneys' Fees

The Corporation agrees to indemnify the Employee from any and all lawsuits filed
directly against the Employee by a third party in his capacity as Employee
and/or Director of the Corporation. The Corporation will pay all attorneys' fees
and costs to defend the Employee from any such lawsuits.



14.

Notices.

All notices required or permitted to be given under this Agreement shall be
given by certified mail, return receipt requested, to the parties at the
following addresses or such other addresses as either may designate in writing
to the other party:

Corporation:

UMH PROPERTIES, INC.

Juniper Business Plaza

3499 Route 9N, Suite 3C

Freehold, NJ 07728




Employee:

Samuel A. Landy

(address on file)



15.

Governing Law.

This agreement shall be construed and governed in accordance with the laws of
the State of New Jersey.



16.

Entire Contract.

This Agreement constitutes the entire understanding and agreement between the
Corporation and Employee with regard to all matters herein. There are no other
agreements, conditions or representations, oral or written, express or implied,
with regard thereto. This agreement may be amended only in writing signed by
both parties hereto.



17.

Modification and Waiver

No provision of this Employment Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing and signed
by Employee and such officer as may be specifically designated by the Board of
Directors of the Corporation. No waiver by either party hereto at any time of
any breach by the other party hereof, or compliance with, any condition or
provision of this Employment Agreement to be performed by such other party shall
be deemed a waiver of similar or dissimilar provisions or conditions at the same
or at any prior or subsequent time.



18.

Successors.

This Agreement shall be binding on the Corporation and any successor to any of
its businesses or assets. This Agreement shall inure to the benefit of and be
enforceable by Employee's personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.



19.

Severability

The invalidity or unenforceability of any provision of this Agreement, whether
in whole or in part, shall not in any way affect the validity and/or
enforceability of any other provisions herein contained. Any invalid or
unenforceable provision shall be deemed severable to the extent of any such
invalidity of unenforceability.



20.

Headings

Headings used in this Employment Agreement are for convenience only and shall
not be used to interpret its provisions.



21.

Certain Possible Changes to Distributions.

Notwithstanding any provisions of this Agreement to the contrary, the
commencement of distributions determined by reference to a termination of
employment shall be delayed by six months after termination, if (i) at the
applicable time, the Corporation or any entity in its controlled group has any
stock which is publicly traded on an established securities market and (ii) in
the view of the Corporation such delay is necessary or advisable to avoid the
imposition of the 20% tax under Section 409A of the Code (taking into account
any applicable regulations and other formal guidance provided by the Internal
Revenue Service).  Any amounts delayed under the foregoing sentence shall be
paid with the first permissible installment.  Notwithstanding any other
provision of this Agreement to the contrary, and in addition to (and not in
substitution for) the two preceding sentences, the Board retains the power and
discretion to revise, amend, modify, reform, administer, interpret or construe
this Agreement at any time in whole or in part, to the extent it deems necessary
or advisable to enable Employee to avoid any acceleration of taxation (or the
imposition of any additional tax or interest payments on delayed payments of
tax) under Section 409A of the Code (taking into account any applicable
regulations and other formal guidance provided by the Internal Revenue Service).



















IN WITNESS WHEREOF, Corporation has by its appropriate officers signed and
affixed its seal and Employee has signed and sealed this Agreement.




UMH PROPERTIES, INC.







By:   /s/Jeff Carus

Dated:  6/24/2015

Jeff Carus, Chairman

Compensation Committee




EMPLOYEE







By:   /s/Samuel A. Landy

Dated:  6/24/2015

Samuel A. Landy




11906141v3






